Order, Supreme Court, New York County (Alice Schlesinger, J), entered November 13, 2006, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Based upon the medical history given to defendants in the emergency room, the normal test results for vital signs taken at the time, the physical examination results and the decedent’s own complaints, which were limited to musculoskeletal ailments, there was no evidence that defendants deviated from accepted medical standards. Concur—Andrias, J.P., Friedman, Buckley, Sweeny and Catterson, JJ.